DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 02/24/2022 has been entered. Claims 1-2, 5-6, 8-9, 19-21, 27, 30, 33, 37-38, 40, 43, 45, 47, 53-55, 69, and 71 are pending in this US patent application. Claims 53-55, 69, and 71 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2021.
Claims 1-2, 5-6, 8-9, 19-21, 27, 30, 33, 37-38, 40, 43, 45, and 47 are currently under examination and were examined on their merits.

Withdrawn Rejections
All rejections of claim 17 set forth in the previous Office action are withdrawn in light of the amendment of 02/24/2022, which cancelled claim 17.
The rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 02/24/2022, which amended claim 1 to recite that the gel objects are partially gelled.

Claim Interpretation
The instant claims recite a number of optional limitations. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure. See MPEP § 2111.04. As such, any prior art that reads on the non-optional limitations of any claim that recites an optional limitation will be interpreted to read on the entirety of the claim.
Amended claims 1 and 2 recite steps of contacting partially gelled gel objects “and thereby joining each partially gelled gel object to at least one other partially gelled gel object at a region of contact between the partially gelled gel objects”. In these steps, the positively recited step is the step of contacting gel objects, whereas the phrase “and thereby joining each partially gelled gel object to at least one other partially gelled gel object at a region of contact between the partially gelled gel objects” represents the intended result of performing the step of contacting. Stated differently, the step performed by the experimenter is “contacting each partially gelled gel object with at least one other partially gelled gel object in said region”, and the step of “thereby joining” occurs as the inherent result of the positively recited contacting step. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). As such, any prior art that reads on the contacting step of claims 1-2 will be interpreted to read on the “thereby joining” intended result limitation as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8-9, 19-21, 30, 33, 37-38, 40, 43, 45, and 47 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/103106 filed by Kumacheva et al., published 11/03/2005 (cited on the IDS filed 05/23/2019).

Kumacheva teaches methods of forming particles in a microfluidic reactor (see entire document, including page 1, lines 12-18). The particles can be rod shaped (page 12, line 31, to page 13, line 2; cf. claim 43). The particles can be hydrogel particles, and an exemplary material for the preparation of hydrogel particles is alginate (page 19, lines 17-25; cf. claims 1-2, 19-20, 30, and 37). The droplets are formed by passing two immiscible liquids through an orifice in a microfluidic device (page 21, lines 15-23; cf. claim 6). In a particular embodiment, an aqueous solution containing a monomer was introduced into a microfluidic device, and droplets were formed when forced through an orifice in the microfluidic device. The droplets then began to pack into a lattice, which was then exposed to UV-irradiation to polymerize the droplets into a solidified lattice with a highly periodic structure (page 21, line 29, to page 22, line 15; cf. claims 1-2, 5, 8-9, 19-21, 33, 38, and 40; the portion of the microfluidic device prior to the orifice can be interpreted as a “microfluidic channel”, and the region of the microfluidic device after the orifice can be interpreted as a “region for producing the network”; the droplets are adjacent to each other as recited in claim 9; Figure 24 shows a lattice containing 47 droplets that are contacting each other; the polymerization between droplets can be interpreted as a “gel bond” as recited in claims 19 and 20; once the gel bond is formed between droplets, the orientation of the droplet is “controlled” relative to other droplets as recited in claim 8). The droplets can also be formed of a polymer that, when irradiated with UV light, undergoes an exothermic reaction that raises the temperature in the droplet (page 27, lines 1-7; cf. claim 27; the Examiner notes that any microfluidic channel has a temperature and that the occurrence of the exothermic reaction would change the temperature in the channel post-extrusion to at least some degree; the Examiner further notes that no level of difference between the first and second temperatures is required in claim 27). The process of particle formation may occur in a series of sequential steps in the downstream portion of the microfluidic channel. When the droplets contain more than one polymerizable component, one of them can be polymerized by, e.g., UV irradiation, and the other by a chemical process, another type of irradiation, or by electrochemical processes (page 26, lines 28-33; see also page 10, lines 1-8, and page 12, lines 6-7 for discussion of performing polymerization of the beads with UV irradiation during transit through the microfluidic channels). The droplets had diameters of 15-200 µm (page 12, lines 9-12; cf. claim 45; the Examiner notes that spherical beads with diameters of 15-200 µm would have volumes of 1.77×10-3 µL to 33.5 µL, which overlaps with the range recited in instant claim 45). The droplets can be core-shell droplets (page 22, line 28, to page 23, line 4; cf. claim 47).

However, Kumacheva does not explicitly teach that the gel particles are partially gelled while traveling through the microfluidic channels and then fully gelled when in the lattice (cf. claims 1-2).

While Kumacheva does not explicitly teach that the gel particles are gel particles are partially gelled while traveling through the microfluidic channels and then fully gelled when in the lattice, it would have been obvious to one of ordinary skill in the art to do so because Kumacheva teaches that droplets can be polymerized by exposure to UV irradiation while traveling through the microchannels in the microfluidic device and then allowed to contact each other to form a lattice and because Kumacheva further teaches that the droplets may contain more than one polymerizable component and that further polymerization by a chemical process, another type of irradiation, or by electrochemical processes may occur following polymerization via UV irradiation. One of ordinary skill in the art would have a reasonable expectation that forming a lattice of gel droplets that had been polymerized through UV irradiation in the microchannel as taught by Kumacheva and then further polymerizing the lattice droplets through a chemical process, another type of irradiation, or electrochemical processes as also taught by Kumacheva would successfully result in the formation of a polymerized hydrogel lattice.
Kumacheva does not explicitly teach that the lattice contains at least 50 joined gel objects as recited in instant claim 5. However, the number of gel droplets used to form the lattice would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal numbers of droplets used to form the lattice because the number of gel droplets used to form a lattice is an art-recognized, result-effective variable known to affect the size and properties of the lattice, which would have been optimized in the art to provide a lattice with the desired size and properties.
Therefore, claims 1-2, 5-6, 8-9, 19-21, 30, 33, 37-38, 40, 43, 45, and 47 are rendered obvious by Kumacheva and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Kumacheva. Applicant states that Kumacheva teaches only dispensing non-gelled droplets and then polymerizing them when in the lattice, in contrast to the amended claims, which recite contacting partially gelled objects (remarks, pages 12-13). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Applicant’s arguments concern one specific embodiment taught by Kumacheva and do not reflect the entirety of Kumacheva’s teachings. As discussed above, Kumacheva specifically teaches multi-step polymerization processes in which droplets containing multiple polymerizable components are exposed to UV irradiation (i.e., partially gelled) and then subsequently to a chemical process, another form of irradiation, or an electrochemical process to induce further polymerization.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/24/2022